The plaintiff in error, John W. Barton, was convicted in the county court of Canadian county of the crime of conducting a public gambling house and on April 23, 1910, was sentenced to serve a term of five months in the county jail and to pay a fine of five hundred dollars. No brief has been filed. We have examined the record proper and no prejudicial error is apparent. The judgment is therefore affirmed and the cause remanded to the county court of Canadian county with direction to enforce its judgment therein.